Title: From George Washington to Lieutenant Colonel Isaac Sherman, 15 January 1780
From: Washington, George
To: Sherman, Isaac


          
            Sir
            Head Quarters Morris Town 15 January 1780
          
          I was last Evening favd with yours of yesterday. It gives me pleasure to hear that you have executed your Business with so much ease and satisfaction. I have had the same favorable reports from several of the neighbouring Counties.
          You will be pleased to call upon the Commissaries who are in

Brunswic and direct them to attend at the several places fixed upon by the Magistrates to receive and give Certificates for the Cattle and Grain. I am &c.
        